Citation Nr: 1313993	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  08-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for skin cancer. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from August 1955 to August 1974, including in the Republic of Vietnam.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In February 2012, the Board remanded this claim to the RO for additional action.  In the Introduction section of its Remand, the Board referred multiple raised claims to the AOJ (Agency of Original Jurisdiction) for appropriate action.  Since then, the AOJ has not acted in response, so the Board again refers these raised claims, including service connection for a spinal disorder, a bilateral shoulder disorder, sleep apnea and renal artery stenosis, to the AOJ for appropriate action.  

Since the February 2012 Remand, no additional pertinent documents have been associated with the Virtual VA paperless claims processing system for consideration in support of this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board REMANDS this claim to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Prior to adjudicating this claim for an initial compensable evaluation for skin cancer, additional development is necessary.  



In May 2012, the RO assisted the Veteran in the development of this claim by affording him a VA skin examination, during which an examiner addressed the severity of the Veteran's various skin cancers, including basal cell carcinoma on the nose and squamous cell carcinomas on the left hand and right neck.  

Following the examination, the Veteran submitted medical evidence establishing that he also had a squamous cell carcinoma excised from his left upper mid mandible, the severity of which the VA examiner did not discuss.  The RO therefore returned the claims file to the examiner who completed the VA skin examination for an addendum opinion discussing the cancer on the Veteran's cheek.  

The examiner provided such an opinion, but discussed the etiology, rather than severity, of that cancer.  Specifically, she related the cancer to the Veteran's active duty and succinctly indicated that it did not require any therapy comparable to that used for systemic malignancies.  She did not include any findings necessary to rate residuals of the excised cancer pursuant to the Schedule For Rating Disabilities 

Accordingly, the Board REMANDS this claim for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA skin examination.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should indicate in writing in his report that he reviewed the claims file and conduct any tests or studies he deems necessary.

The examiner should describe in detail the current severity and all manifestations, to include all residual scarring, associated with the Veteran's service-connected skin cancer.  


The examiner should specifically describe in detail all residuals of the Veteran's excised squamous cell carcinoma on the cheek (left upper mid mandible).

The examiner should specifically determine whether that particular cancer, to include any resulting scars, has resulted in (1) visible or palpable tissue loss; (2) gross distortion or asymmetry of any feature or any paired set of features (nose, chin, forehead, eyes, including lids), ears (auricles), cheeks and/or lips; and/or (3) any of the eight characteristics of disfigurement described in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2012).

If the examiner determines that this particular cancer, to include any resulting scars, has resulted in gross distortion or asymmetry of any feature or paired set of features or any of the eight characteristics of disfigurement, the examiner should state (1) how many features or paired sets of features are so effected, and 
(2) how many characteristics of disfigurement are present.  In so doing, the examiner should note the length and width of any disfiguring scars.

The examiner should also describe the total area of the Veteran's body that is affected by this skin cancer, alone and in conjunction with his other skin cancers, to include any resulting scars, specifically noting whether an area of 144 square inches (929 square centimeters) or more is affected on any one area not widely separated, e.g. on one extremity or on the anterior surface of the trunk.



The examiner should also indicate whether any resulting skin cancer scar on the cheek is superficial (not associated with underlying soft tissue damage), deep (associated with underlying soft tissue damage), causes limitation of motion, is unstable (has frequent loss of covering of skin over the scar), and/or is painful on objective demonstration.  The examiner should additionally indicate whether and to what extent any scar on the cheek causes limitation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Review the VA examination report to ensure that it is responsive to, and in compliance with, the directives of this remand, and if not, return the report to the examiner for correction.

3.  Readjudicate this claim.  If it is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the claim to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

